Title: Memorandum to William Crawford, 24 November 1770
From: Washington, George
To: Crawford, William



[Stewart’s Crossing, Pa.] 24th Novr 1770.

Colo. Croghan and I being upon terms for a tract of 15,000 acres of Land, I have agreed to give him five pounds Sterling a hundred for this quantity, subject to a Quitrent of two shillings sterlg per hundred & no more, after the expiration of twenty years, provided you shall like the Land upon Examination of it. I must therefore beg the favor of you to deliver the enclosed letter to him (first taking a copy of it that you may be the better acquainted with my proposal) & if he directs you to proceed & look at the Land; then to examine it with the greatest care & attention, that you may be a competent judge of the quality & situation. The uncertain footing upon which the affairs of this Country seem to rest at present, will prevent me from making this purchase, unless I can get Lands that are really fine, & valuable in their nature for this reason I wou’d not have you

proceed to run out the Land on my Accot unless it answers the followg descriptions; 1st If the Land is very hilly & broken, I shou’d not choose to be concern’d with it at any rate, or at least, nothing wou’d induce me to do so, unless those hills were of the richest kind; the growth of which shall be walnut, cherry, & such other sorts of timber, as denote the most luxuriant Soil.
2d If, on the other hand, the Land shou’d be level, or at least wavy, that is, in little risings, sufficient to lay it dry and fit for the Plough, I wou’d put up with a soil less fertile but in either case I shou’d expect the Tract to be well watered, & well timbered with a sufficiency of meadow ground upon it. To descend to a more minute description of Land is unnecessary, as this is sufficient to form a lively Idea of the kind I want.
It is not only probable, but what I expect, that Colo. Croghan will say, that he will pass his Bond to convey a title to the Land, and therefore require the money to be paid on the strength thereof—To this I object, and you have only to reply, that if he accepts of the proposal I make him, you are (in that case) to view the Land, & if you approve of it, then to run it out in the manner, & agreeably to the directions above. If the Land is equally good I wou’d choose to have it laid off as convenient to the Fort on the river as possible. I am &c.

G.W.

